DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 6/7/2021; claims 1 - 7 are pending.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. (US 2015/0269848 A1) in view of King et al. (US 2018/0036591 A1) and Maser (US 2014/0270711 A1).
Re claim 1:
1. Yuen discloses a computer-implemented method (Yuen, Abstract) comprising: 
	receiving, by one or more computer processors, historic fitness activity data, including activity characteristics (Yuen, [0175], “the monitoring device may measure or calculate a plurality of activity data and/or physiological parameters in addition to, or in place of, the user's step count. These activity data and/or physiological parameters include, but are not limited to, energy expenditure, e.g., calorie burn, etc., floors climbed, floors descended, heart rate, heart rate variability, heart rate recovery, geo-location, elevation, speed and/or distance traveled … weight”; fig. 7A, “walking 6hr, 51min”; [00354], “a processor analyzes past activity levels of the user 112A and determines the goal to facilitate an increase or decrease in the activity levels”; [0392], “for suggestions to change a pattern of historical tracked actions to achieve the goal. For example, it is recommended that the user 112A perform an activity different from an activity that the user 112A has historically performed”);
determining, by one or more computer processors, that a wearable activity tracking device associated with a user is electrically connected (Yuen, [0166], “monitoring device HOA is implemented as a watch, a wristband, or a bracelet, that is worn/held by the user 112A”; fig. 3A); 
receiving, by one or more computer processors, fitness activity data from one or more sensors operatively coupled with the wearable activity tracking device, wherein the fitness activity data describes a fitness activity performed by the user (Yuen, Abstract, “monitoring device”; fig. 3A, 272, 220, 232; fig. 3B, 292, 294, 295; i.e., “Sensor”; Abstract, “activity”); 
determining, by one or more computer processors, target values for the fitness activity data, wherein the target values increase an effectiveness level of the fitness activity (Yuen, Abstract; [0414], “Examples of a goal include losing an amount of weight, or achieving an activity level, or performing an activity, or performing an activity at a location, or achieving an activity level at a location”; [0016], “The recommendation identifies the current performance metric and a suggested action and location for increasing the current performance metric to achieve the goal”; [0104], “Examples of activity data include, without limitation, calories burned by a user, blood pressure of the user, heart rate of the user, weight target values - i.e., “goal”, “milestone”, “fitness activity data” - performance metric, 10,000 steps, calories burned by a user, heart rate…etc.”; fitness activity– i.e., activity, walking, …etc.); 
determining, by one or more computer processors, a change to the fitness activity based on the fitness activity data and the target values (Yuen, [0093], “a recommendation is made to the user to change his/her activity and/or location”; figs. 10C – 10D; [0363]; [0367], “the operation 860 includes the current performance metric and a suggested action and location for increasing the current performance metric to achieve the goal. For example, the recommendation includes that the user 112A has an activity level of 10,000 steps a day, a suggestion action of walking for 2000 more steps a day at a park to achieve a goal of 360,000 steps per month”; [0016], “The recommendation identifies the current performance metric and a suggested action and location for increasing the current performance metric to achieve the goal”; change to the fitness activity – i.e., “increasing the current performance metric, a suggestion action of walking for 2000 more steps a day, change his/her activity”); 
causing, by one or more computer processors, the wearable activity tracking device associated with the user to generate information on a display to the user to indicate the change to the fitness activity (Yuen, [0014], “The user can view the activity levels of an activity performed at a location”; fig. 7A, “Activity - Sedentary, Walking, Running, Vehicle”; fig. 7I, “Activity”; fig. 7N); 
recommending, by one or more computer processors, a first fitness plan of the one or more fitness plans to the user, wherein the first fitness plan is based on the target values (Yuen, Abstract; [0414], “Examples of a goal include losing an amount of weight, or achieving an activity level, or performing an activity, or performing an activity at a location, or achieving an activity level at a location”; [0016], “The recommendation identifies the current performance metric and a suggested action and increasing the current performance metric to achieve the goal”; [0071] – [0072], “for recommending a location or an activity to a user to achieve a goal”; figs. 10C – 10D; [0363]; [0367], “the operation 860 includes the current performance metric and a suggested action and location for increasing the current performance metric to achieve the goal”).

Yuen teaches a system capable of recommending a fitness plan to the user based on a fitness goal, a condition of the user, a defined type, an objective and a social sentiment (Yuen, fig. 7A, “Activity - Sedentary, Walking, Running, Vehicle”; fig. 7I, “Activity”; fig. 7N; [0079], “FIG. 14 is a diagram of a calendar GUI and another calendar GUI to illustrate a recommendation to achieve a goal and to illustrate achievement of the goal by a user”; [0363], “it is recommended to the user 112A to park away even further away from work and walk more than the number of steps to work; figs. 10C – 10D; [0363]; [0367], “the recommendation includes that the user 112A has an activity level of 10,000 steps a day”; [0016]).  Yuen does not explicitly disclose ranking, by one or more computer processors, one or more fitness plans based on a social sentiment of each of the one or more fitness plans; and recommending, by one or more computer processors, a first fitness plan of the one or more fitness plans to the user, wherein the first fitness plan is based on the ranking.  

King et al. (US 2018/0036591 A1) dynamically creating a personalized workout video for a user.  King teaches some of the user profile information may be obtained through accessing the user profile on one or more social media sites, or the user's online presence (instead of asking the user questions, user profile component 124 may be able to extract information about the user's behavior, past activities, preferences, user's ratings of other workouts, likes and dislikes, etc.) (King, [0068]).  King teaches Yuen’s deficiency (King, [0064], “indicate a ranking of workouts based on the user's preferences, constraints, fitness goals, or other user profile attributes”; [0068], “user profile component 124 may be able to extract information about the user's behavior, past activities, preferences, user's ratings of other workouts, likes and dislikes, etc.).”; [0071], “selection component 130 may select a workout video block that is highly ranked among one or more users having similar fitness goals, similar exercise constraint, or other similarities with the user”; [0079], “rank exercises or the video blocks depicting those exercises according 

Yuen teaches a method for causing, by one or more computer processors, a device associated with the user to generate information on a display to the user to indicate the change to the fitness activity (Yuen, [0014], “The user can view the activity levels of an activity performed at a location”; fig. 7A, “Activity - Sedentary, Walking, Running, Vehicle”; fig. 7I, “Activity”; fig. 7N).  Yuen does not explicitly disclose a haptic feedback.  King teaches Yuen’s deficiency (King, [0145], “Haptic Feedback”, [0147], “{Smart Watch Vibrates Three times fast to indicate time to stretch}”).  Therefore, in view of King, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a haptic cue instead of display cue, since it was known in the art to use haptic feedback to prevent distraction to the user when the user is performing the exercise (King, [0147]).  

Yuen teaches systems and methods can determine that the user is sedentary (a rest period) for a particular period of time when the user is at work (Yuen, [0092]).  Hence, Yuen teaches a sedentary (or rest) time between fitness activities.  Yuen does not explicitly disclose a recommendation includes a change to a rest time between fitness activities.  

Maser et al. (US 2014/0270711 A1) teaches system, apparatuses, and methods can provide customized exercise sessions and customized videos corresponding to the exercise session (Maser, Abstract).   Maser teaches Yuen’s deficiency; specifically, provide a recommendation includes a change to a rest time between fitness activities (Maser, [0054], “session optimizer 250 can determine exercise components to fill in time slots based on various criteria. The determined session can be defined by a plurality of components in a particular order, where certain rest periods can be part of the template”; 

Yuen does not explicitly disclose the steps includes receiving, by one or more computer processors, historic fitness activity data, including activity characteristics, wherein the activity characteristics include an activity type, an activity intensity, an activity duration, and a rest period duration; ranking, by one or more computer processors, one or more fitness plans based on the historic fitness activity data.  

Maser teaches an exercise prescription includes activity characteristics include an activity type, an activity intensity, an activity duration, and a rest period duration (Maser, [0027], “Different components can be of the same move, but have a quantitative value (e.g., different number of sets and/or reps, a different time duration, different distances, different elevations, moves per unit time, etc.)”; [0041], “Different exercises (also called moves) can also be modeled; the model can account for the number of repetitions and/or duration of an exercise, or other quantitative amount of an exercise, e.g., to provide a rank for a component that includes the move”; [0028], “A "category" corresponds to a particular type of exercise, e.g., that targets a particular muscle group, skill, etc. Examples of categories include arms, legs, shoulders, back, chest, cardio, and core”); ranking, one or more fitness plans based on the history fitness activity data (Maser, fig. 4; [0029], “Each component can be given a "rank" in a category associated with the component”; [0041], “Different exercises (also called moves) can also be modeled; the model can account for the number of repetitions and/or duration of an exercise, or other quantitative amount of an exercise, e.g., to provide a rank for a component”; [0080], “a component can also have a different rank for the categories”; [0081]; [0172]).  Therefore, in view of Maser, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system 

Re claims 2 – 4:
2. The computer-implemented method of claim 1, further comprising: 
receiving, by one or more computer processors, one or more fitness goals of the user, wherein the target values are based on the one or more fitness goals (Yuen, Abstract; [0414], “Examples of a goal include losing an amount of weight, or achieving an activity level, or performing an activity, or performing an activity at a location, or achieving an activity level at a location”; [0016], “The recommendation identifies the current performance metric and a suggested action and location for increasing the current performance metric to achieve the goal”; [0071] – [0072], “for recommending a location or an activity to a user to achieve a goal”; figs. 10C – 10D; [0363]; [0367], “the operation 860 includes the current performance metric and a suggested action and location for increasing the current performance metric to achieve the goal”). 

3. The computer-implemented method of claim 2, further comprising: 
recommending, by one or more computer processors, a second fitness plan to the user, wherein the basis of the second fitness plan is selected from the group consisting of: the one or more fitness goals, a current fitness condition of the user, a defined type, an objective and a social sentiment (Yuen, fig. 7A, “Activity - Sedentary, Walking, Running, Vehicle”; fig. 7I, “Activity”; fig. 7N; [0079], “FIG. 14 is a diagram of a calendar GUI and another calendar GUI to illustrate a recommendation to achieve a goal and to illustrate achievement of the goal by a user”; [0363], “it is recommended to the user 112A to park a plurality of activities (a fitness plan) can be generated (recommended) to the user based on fitness conditions; figs. 10C – 10D; [0363]; [0367], “the recommendation includes that the user 112A has an activity level of 10,000 steps a day, a suggestion action of walking for 2000 more steps a day at a park to achieve a goal of 360,000 steps per month”; [0016], “The recommendation identifies the current performance metric and a suggested action and location for increasing the current performance metric to achieve the goal”; Yuen’s claim 1, “generating a recommendation that includes an activity and a location for performing the activity based on the processing of the calorie information”; [0015], “The method includes analyzing the received tracking data and geo-location data to characterize a current performance metric for the activity and generating a recommendation for the user account”; [0175], “the monitoring device may measure or calculate a plurality of activity data and/or physiological parameters in addition to, or in place of, the user's step count. These activity data and/or physiological parameters include, but are not limited to, energy expenditure, e.g., calorie burn, etc., floors climbed, floors descended, heart rate, heart rate variability, heart rate recovery, geo-location, elevation, speed and/or distance traveled … weight”; fitness condition of the user – i.e., “activity data”, “physiological parameter”, “calorie”, “tracking data and geo-location data”, “weight”… etc.). 

4. The computer-implemented method of claim 3, further comprising: 
determining, by one or more computer processors, a change to the second fitness plan based on at least one of: the one or more fitness goals, the current fitness condition of the user, the fitness activity data, the target values, and forecasted results of the change to the second fitness plan (Yuen, Abstract; [0016], “The recommendation identifies the current performance metric and a suggested action and location for increasing the current performance metric to achieve the goal”; [0071] – [0072], “for recommending a location or an activity to a user to achieve a goal”; figs. 10C – 10D; [0363]; [0367], “the operation 860 includes the current performance metric and a suggested action and location for increasing the current performance metric to achieve the goal”). 

Re claim 5:
5. The computer-implemented method of claim 1, wherein determining the target values, further comprises: 
determining, by one or more computer processors, an effectiveness level of the historic fitness activity data based on a fitness condition of the user (Yuen, fig. 7A, “Activity - Sedentary, Walking, Running, Vehicle”; fig. 7I, “Activity”; fig. 7N; [0079], “FIG. 14 is a diagram of a calendar GUI and another calendar GUI to illustrate a recommendation to achieve a goal and to illustrate achievement of the goal by a user”; [0363], “it is recommended to the user 112A to park away even further away from work and walk more than the number of steps to work … reminder is generated to take a break for a few minutes … reminder of the goal is generated and sent to the user account 174 …  reminder to play golf is generated on the sixth day or the seventh day of the week to the user account 17”; a plurality of activities (a fitness plan) are recommended to the user based on a user’s physiological parameters); and 
determining, by one or more computer processors, the target values based on the activity characteristics corresponding to the effectiveness level (Yuen, [0414], “Examples of a goal include losing an amount of weight, or achieving an activity level, or performing an activity, or performing an activity at a location, or achieving an activity level at a location”; [0093], “a recommendation is made to the user to change his/her activity and/or location”; figs. 10C – 10D; [0363]; [0367], “the operation 860 includes the current performance metric and a suggested action and location for increasing the current performance metric to achieve the goal. For example, the recommendation includes that the user 112A has an activity level of 10,000 steps a day, a suggestion action of walking for 2000 more steps a day at a park to achieve a goal of 360,000 steps per month”; [0016], “The recommendation identifies the current performance metric and a suggested action and location for increasing the current performance metric to achieve the goal”; determining the target value – i.e., “increasing the current performance metric, a suggestion action of walking for 2000 more steps a day, change his/her activity”). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. (US 2015/0269848 A1) in view of King et al. (US 2018/0036591 A1) and Maser (US 2014/0270711 A1) as applied to claim 1 above, and further in view of Mestas (US 2014/0244009 A1).
Re claim 6:
6. The computer-implemented method of claim 1, wherein determining the change to the fitness activity, further comprises: 
determining, by one or more computer processors, whether the fitness activity data is above a threshold of the target value (Yuen, [0414], “Examples of a goal include losing an amount of weight, or achieving an activity level, or performing an activity, or performing an activity at a location, or achieving an activity level at a location”); and
responsive to a determination that the fitness activity data is not above a threshold of the target value, selecting, by one or more computer processors, the change to the fitness activity from at least one of increased intensity, increased duration, decreased rest period duration, and alternative activity (Yuen, [0414], “Examples of a goal include losing an amount of weight, or achieving an activity level, or performing an activity, or performing an activity at a location, or achieving an activity level at a location”; [0093], “a recommendation is made to the user to change his/her activity and/or location”; figs. 10C – 10D; [0363]; [0367], “the operation 860 includes the current performance metric and a suggested action and location for increasing the current performance metric to achieve the goal. For example, the recommendation includes that the user 112A has an activity level of 10,000 steps a day, a suggestion action of walking for 2000 more steps a day at a park to achieve a goal of 360,000 steps per month”; [0016], “The recommendation identifies the current performance metric and a suggested action and location for increasing the current performance metric to achieve the goal”; determining the target value – i.e., “increasing the current performance metric, a suggestion action of walking for 2000 more steps a day, change his/her activity”).

Yuen teaches a single threshold of the target value; however, Yuen does not explicitly within a threshold of the target values.  However, Mestas teaches a physical activity monitoring method and system includes a goal with a threshold of target values (Mestas, [0311]; [0322] – [0324], “attempting to set a goal .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. (US 2015/0269848 A1) in view of King et al. (US 2018/0036591 A1) and Maser (US 2014/0270711 A1) as applied to claim 1 above, and further in view of Basta et al. (US 2015/0379239 A1).
Re claim 7:
Yuen teaches a method of claim 1, further comprising: determining, by one or more computer processors, an achievement level of a fitness activity during a pre-defined period (Yuen, figs. 10A – 10D, i.e., 803 - “A goal associated with a first activity of a user”, 805 - “achieve the goal reached?”, “No”, 808 - “recommending … an amount of a second activity”; Yuen teaches a system for determining an effective level of a fitness activity (i.e., “first activity”, “the goal reached?”)); determining, by one or more computer processors, a change to the first fitness plan based on the determined achievement level (Yuen, [0015], “The recommendation identifies the current performance metric and a suggested action and location for increasing the current performance metric to achieve the goal”; [0093], “The goal is to be achieved within an amount of time. A current performance metric of a user is calculated to determine whether the user will achieve the goal … upon determining based on the current performance metric that the user will not achieve the goal, a recommendation is made to the user to change his/her activity and/or location … it is recommended that the user … a different activity than an activity the user has been performing”).

Yuen teaches a system determining, by one or more computer processors, an effectiveness level of a fitness activity during a pre-defined period (Yuen, figs. 10A – 10D, i.e., 803 - “A goal associated with a first activity of a user”, 805 - “achieve the goal reached?”, “No”, 808 - “recommending … an amount of a second activity”; Yuen teaches a system for determining an effective level of a fitness activity (i.e., “first determining, by one or more computer processors, a change to the first fitness plan based on the determined effectiveness level (Yuen, [0015], “The recommendation identifies the current performance metric and a suggested action and location for increasing the current performance metric to achieve the goal”; [0093], “The goal is to be achieved within an amount of time. A current performance metric of a user is calculated to determine whether the user will achieve the goal … upon determining based on the current performance metric that the user will not achieve the goal, a recommendation is made to the user to change his/her activity and/or location … it is recommended that the user … a different activity than an activity the user has been performing”).

Yuen does not explicitly disclose determining, by one or more computer processors, an effectiveness level of a fitness activity during a pre-defined period; and forecasting, by one or more computer processors, a likely most effective change to the first fitness plan based on the determined effectiveness level. 

Basta et al. (US 2015/0379239 A1) teaches methods and systems can include generation of a suggested workout (Basta, Abstract).  Basta further teaches forecasting, by one or more computer processors, a likely most effective change to the first fitness plan based on the determined effectiveness level (Basta, [0062], “the algorithm is a predictive algorithm which permits the treatment management and scheduling system to recommend session parameters, based on both the individual's historical performance record”; [0123], “The predictive algorithm may compare the user's information to that in a database with aggregate data (including performance data) regarding the population of users that have used a DAP system. The algorithm then assesses the treatment parameters employed by other users to determine what treatment would be suitable for the user. The treatment management and scheduling system may then provide one or more suggested treatments to the user and have the user decide on a treatment”; [00161], “a predictive algorithm to match the patient with an appropriate treatment plan. The predictive algorithm will take into account the user's information and compare the user with a population of users whose information is available in an aggregated information database”; the predictive algorithm will take into account the user's information and compare the user with a population of users to select the most .

Double Patenting
Claims 1 - 7 of this application is patentably indistinct from claims 7 - 18 of Application No. 15/823767 (‘767). Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 – 21 of copending Application No. 15/823767 (reference application). 
Re claims 1 – 7:
See ’767, claims 7 – 12 and claims 13 – 21.
‘767 does not explicitly disclose a computer implemented method.  However, the examiner takes Official Notice that it was old and well known to implement a computer implemented method instead of a computer program/system.  Therefore, in view of ‘767, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the computer program/system described in ‘767, by implementing a computer-implemented method, since it was known in the art for a programmer to instruct a computer software for fitness training to perform a method for fitness training. 

‘767 teaches all the limitations in claims 1 – 7 except a computer implemented method.  However, the examiner takes Official Notice that it was old and well known to implement a computer implemented method instead of a computer program/system.  Therefore, in view of ‘767, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the computer program/system described in ‘767, by implementing a computer-implemented method, since it 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues: 
A first reason why claim 1 is patentable over Yuen in view of King and Booher is that the asserted combination does not teach or suggest the feature of "ranking ... one or more fitness plans based on a social sentiment of each of the one or more fitness plans and on the historic fitness activity data." The Office Action, on page 5, states "Yuen does not explicitly disclose ranking, by one or more computer processors, one or more fitness plans based on a social sentiment of each of the one or more fitness plans." King does not fill the foregoing deficiency.  King does not teach or suggest "ranking ... one or more fitness plans based on a social sentiment of each of the one or more fitness plans and on the historic fitness activity data" (emphasis added), as required by claim 1. Booher does not fill the foregoing deficiency. Booher is silent as to "ranking ... one or more fitness plans."
The Office cited Maser (US 2014/0270711 A1) to anticipate these features.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048.  The examiner can normally be reached on Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK YIP/Primary Examiner, Art Unit 3715